United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Fort Myers, FL, Employer
__________________________________________
Appearances:
Martin L. Kaplan, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1384
Issued: April 8, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On June 11, 2019 appellant, through counsel, filed a timely appeal from a February 28,
2019 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards assigned Docket No. 19-1384.2
On April 19, 2014 appellant, then a 74-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that on that date he strained his shoulder when lifting
a heavy bag from the floor onto a belt while in the performance of duty. His claim was accepted
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the February 28, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

for tear of the right shoulder and sprain of the right shoulder. Commencing June 15, 2014 appellant
was compensated on the supplemental rolls and commencing June 26, 2016 he was compensated
on the periodic rolls.
In a January 24, 2019 preliminary notice, OWCP advised appellant of its determination
that he had received an overpayment of compensation in the amount of $33,823.43 because he
received Social Security Administration (SSA) age-related retirement benefits for his federal
service, as well as Federal Employees’ Compensation Act (FECA) benefits for the period from
June 15, 2014 through January 5, 2019 without an appropriate offset. It also informed him of its
preliminary determination that he was at fault in the creation of the overpayment because he
accepted payments, which he knew or should reasonably have known were incorrect.
Appellant contested the preliminary determination as to the fact and amount of the
overpayment and the finding of fault.
By decision dated February 28, 2019, OWCP finalized its determination that appellant
received a $33,823.43 overpayment of compensation for the period from June 15, 2014 through
January 5, 2019 because he received a prohibited dual benefit due to his receipt of FECA benefits,
while also receiving SSA age-related retirement benefits without an appropriate FERS offset. It
found that he was at fault in the creation of the overpayment, thereby precluding waiver of recovery
of the overpayment.
The Board notes that OWCP determined that appellant received an overpayment of
compensation based on information provided by SSA in its December 14, 2018 FERS/SSA offset
calculation worksheet. The worksheet outlined the effective dates pertaining to the offset, noting
that, effective December 2014, SSA rate with FERS was $915.00 and SSA rate without FERS was
$280.40, amounting to a monthly offset of $634.60 and an overpayment of $7,636.12 for the year
beginning December 1, 2014. However, the record reflects that a September 10, 2015 SSA/FERS
dual benefits calculation worksheet documented appellant’s December 2014 SSA rate with FERS
was $915.10 and SSA rate without FERS was $886.30. Therefore, the record does not support
that the overpayment was calculated correctly as previously submitted documentation from SSA
provides differing rates for the same period.
The Board has held that, in overpayment cases, it is essential that OWCP provide the
recipient of compensation with a clear statement showing how the overpayment was calculated. 3
OWCP’s procedures place the responsibility on the claims examiner to carefully review the file in
situations where a dual benefit might possibly occur, including the responsibility of contacting the
Office of Personnel Management.4 With respect to the fact and amount of overpayment, the Board
finds that OWCP has not adequately explained how the amount of the overpayment was
determined in light of the different rates provided by SSA pertaining to SSA age-based retirement
benefits with and without FERS when determining the offset amount.5 On remand OWCP should
3

J.M., Docket No. 18-1505 (issued June 21, 2019); Teresa A. Ripley, 56 ECAB 528 (2005).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.3 (February 1995).

5

K.H., Docket No. 18-0171 (issued August 2, 2018).

2

further clarify the applicable rates with SSA to determine the fact and amount of overpayment. 6
The Board therefore finds that the overpayment determination must be set aside and the case
remanded for further development of the evidence to be followed by a de novo decision.7
IT IS HEREBY ORDERED THAT the February 28, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: April 8, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

C.C., Docket No. 18-0079 (issued May 2, 2018).

7

A.S., Docket No. 17-1459 (issued December 22, 2017).

3

